Filed 7/27/21 Tilton v. Cal. Dept. of Motor Vehicles CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IZAIAH A. TILTON,                                              2d Civil No. B309424
                                                            (Super. Ct. No. 20CV03444)
      Petitioner and Appellant,                               (Santa Barbara County)

 v.

 CALIFORNIA DEPARTMENT
 OF MOTOR VEHICLES, ET
 AL.,

      Respondents.



      Appellant Izaiah Tilton petitioned for a writ of mandamus
directing respondents California Department of Motor Vehicles
and its director, Steve Gordon (collectively DMV), to rescind the
suspension of his driver license. The trial court summarily
denied the petition before it received a copy of the complete
administrative record. In doing so, the trial court failed to
independently weigh the evidence supporting DMV’s findings.
We reverse and remand.
          FACTUAL AND PROCEDURAL BACKGROUND
       A police officer at the University of California, Santa
Barbara saw a silver Mercedes Benz speeding on El Colegio Road
shortly after midnight on November 15, 2019. The car left the
officer’s view, but he spotted a similar one about 20 minutes later
in nearby Isla Vista. He approached the Mercedes on foot, saw
appellant in the driver’s seat, and questioned him about his
speeding on El Colegio Road. The officer suspected appellant had
been drinking and seized his driver license when he declined a
breath test.1
       A DMV hearing officer found police properly seized
appellant’s license and suspended his driving privileges.
Appellant sought review by petitioning for a writ of
administrative mandamus on the grounds the decision was not
supported by the weight of the evidence. (Code Civ. Proc.,
§ 1094.5.)2 He requested the court issue a peremptory writ
directing DMV to rescind its suspension and return or reissue his
license. Appellant immediately applied ex parte for an order
staying his license suspension while the petition was pending.
       The trial court heard the ex parte stay request six days
after appellant filed his petition. It issued a written ruling the
same day denying not only the stay request, but also the writ
petition. It concluded DMV had “given Petitioner a thorough and
fair opportunity to present his case” and “concluded the evidence
was sufficient to suspend Petitioner’s driving privilege.” The trial

      1Vehicle Code sections 13353 and 13353.1 authorize DMV
to revoke a person’s driving privileges for one year if the person
refuses an officer’s request to take a blood alcohol test when
suspected of driving while intoxicated.

      2We refer to the Code of Civil Procedure unless noted
otherwise.



                                 2
court denied appellant’s request for a statement of decision
explaining the ruling in more detail.
       Appellant timely appealed. DMV is a party to the appeal
but declined to respond to the opening brief.
                              DISCUSSION
       The trial court uses its independent judgment when
reviewing a decision by the DMV to suspend a driver’s license.
(Berlinghieri v. Department of Motor Vehicles (1983) 33 Cal.3d
392, 394; § 1094.5, subd. (c).) It must independently weigh the
evidence and make its own findings. (Levingston v. Retirement
Board (1995) 38 Cal.App.4th 996, 1000.) “[T]he party challenging
the administrative decision bears the burden of convincing the
court that the administrative findings are contrary to the weight
of the evidence.” (Fukuda v. City of Angels (1999) 20 Cal.4th 805,
817.) We generally review the trial court’s rulings for substantial
evidence, but “exercise independent review to the extent we
determine legal issues such as the interpretation of statutes and
administrative regulations.” (Harbor Regional Center v. Office of
Administrative Hearings (2012) 210 Cal.App.4th 293, 304 citing
Silver v. Los Angeles County Metropolitan Transportation
Authority (2000) 79 Cal.App.4th 338, 348.)
       Appellant’s petition stated he would lodge “a complete
record of the administrative proceedings immediately after it is
made available.” The trial court disposed of the petition,
however, before it received any of the record. It appears to have
assumed the petition’s four exhibits provided enough
documentation to dismiss appellant’s challenge out of hand.
However, the court’s written decision does not identify any
procedural or substantive defect that may have justified its
premature disposition. (See, e.g., Gomez v. Superior Court (2012)
54 Cal.4th 293, 301 [court may dismiss administrative writ
petition if it “fails to allege a prima facie case for relief or is



                                3
procedurally defective”]; Kingston v. Dept. of Motor Vehicles
(1969) 271 Cal.App.2d 549, 552 [“a court may deny an ex parte
petition for an alternative writ of mandate ‘out of hand’ when it
appears from the face of the petition that a peremptory writ will
not be issued”].)
       We conclude the superior court deviated from section
1094.5, subdivision (c)’s directive to “exercise its independent
judgment on the evidence” when it disposed of the petition in this
manner. “[W]here the court has no administrative record, it
cannot weigh the evidence. Nor may it decide the sufficiency of
the evidence supporting the administrative decision.” (Ocheltree
v. Gourley (2002) 102 Cal.App.4th 1013, 1017, citing Elizabeth D.
v. Zolin (1993) 21 Cal.App.4th 347, 353.) The parties did not
invite the court to hear the petition at this prefatory hearing.
Appellant sought ex parte relief for the limited purpose of staying
his suspension lis pendens; DMV did not even appear in the case
until late December of 2020, seemingly unaware the court had
ruled in its favor more than two months earlier.
                           DISPOSITION
       The judgment is reversed. We remand with directions to
issue an alternative writ setting the case for hearing after the
superior court receives, reviews, and considers the administrative
record. Appellant shall recover his costs.
       NOT TO BE PUBLISHED.



                                    PERREN, J.
We concur:



      GILBERT, P. J.                TANGEMAN, J.




                                4
                   Thomas P. Anderle, Judge
            Superior Court County of Santa Barbara
               ______________________________

      William C. Makler for Petitioner and Appellant.
      Rob Bonta, Attorney General, Victoria Jalili, Deputy
Attorney General, for Respondents.




                                5